Appeal by the claimant from a decision of the Workmen’s Compensation Board disallowing claim for compensation on the ground that the accident did not arise out of and in the course of his employment. The claimant was employed as a porter and janitor for the employer at its office located at Stapleton, Staten Island. They also maintained a branch office at New Dorp, Staten Island, and on each Wednesday the claimant went to the said branch office to do general cleaning. He traveled in his own automobile with the consent of the employer but was not reimbursed for any expenses. On Wednesday, October 3, 1956, he went to the branch office, as was customary, completed his work about noontime and left to go to his home for lunch before returning to the main office to resume his duties for his employer. While traveling on one of three routes which he testified he could take, going between the respective offices of the employer, the tire of his automobile became flat and in the process of making repairs, the car fell on his foot inflicting the injuries for which he makes claim. The claimant testified that almost every day, regardless of where he was working for his employer, he went home for lunch. The board found that the claimant was not an outside worker but his work was confined to fixed places of employment and that the accident occurred during claimant’s lunch hour when he was on a personal mission and not engaged in the performance of any services for his employer. The question here is one of fact there was substantial evidence for the finding of the *679board that when he left the branch office he had completed his duties for his employer and was on his own personal business, to wit, to go home for lunch, which he did almost every day. Decision of the Workmen’s Compensation Board unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.